Citation Nr: 1706659	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  06-01 370 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), including an anxiety disorder.


REPRESENTATION

Appellant represented by:	Carolyn J. Kerr, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to October 1975. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a
rating decision dated in June 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Veteran testified at an RO hearing before a Decision Review Officer (DRO) r in February 2006. A transcript is in the claims file.

In January 2010, the Board remanded this matter for additional development. In an August 2011 decision, the Board denied the claims for entitlement to service connection for PTSD and for an acquired psychiatric disorder other than PTSD. He appealed the decision to the United States Court of Appeals for Veterans Claims (Court) as it related to a mental disorder other than PTSD.  In June 2012, the Veteran, through his attorney, and the Secretary of Veterans Affairs (Secretary), submitted a Joint Motion for Remand (JMR). In an Order also dated in June 2012,
the Court granted the JMR, vacated the August 2011 Board decision in part, and
remanded the case to the Board for further review consistent with the JMR.

In March 2013, the Board remanded the claim for further development, and the case has since been returned. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board's March 2013 remand instructed the AOJ to schedule the Veteran for a new examination in order to obtain an opinion as to whether any current psychiatric disability is related to a disease or injury in active service.  The Board instructed the examiner to review the claims file and that the examiner should specifically consider the Veteran's contention that his mental health deteriorated after an incident in which he had to jump into the water to rescue a friend who had fallen overboard.

In August 2013, A VA medical opinion was obtained; but no examination was conducted and the examiner indicated that the Veteran's VA medical records were reviewed; but not the claims file. 

In March 2016, the AOJ sought to remedy these deficiencies.  While the records show the examiner reviewed the claims file, an examination was not conducted. Further, the examiner provided a negative opinion because an inability to locate any medical records of the Veteran seeking any psychiatric treatment secondary to trauma in military related to "an incident in which he had to jump into the water to rescue a friend who had fallen overboard." This statement does not indicate that the examiner took into account the Veteran's statements regarding the incident in question and that he impermissibly required that there be substantiating medical records. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records pertinent to the Veteran's claim.

2. Schedule the Veteran for a VA examination by another mental health professional or physician other than the examiner who provided the August 2013 and March 2016 opinions. The examiner must review the Veteran's complete claims file. 

The examiner:

(a) Identify any current acquired psychiatric disorders.  A current psychiatric disorder means one present at any time since November 2, 2004, even if not shown on current examination.  

(b) Then, the examiner should opine whether there it is at least as likely as not (fifty percent probability or greater) that any acquired psychiatric disorders identified since November 2, 2004, had its onset in service, or is otherwise the result of a disease or injury (including stressors) during his active service.

The opinion must reflect consideration of the Veteran's contention that his mental health deteriorated after he had to jump into the water to rescue a friend who had fallen overboard. 

The examiner must provide reasons for the opinion.  The absence of supporting treatment records is not, by itself, a legally insufficient reason for a negative opinion; unless the existence of the records would be medically expected.

3. If any claim on appeal is not granted in full, issue a supplemental statement of the case.

The case should thereafter be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

